







Exhibit 10.40

Agreement




This Agreement (this “Agreement”), dated as of April 28, 2006, is entered into
by and between First Albany Companies Inc., a New York corporation having an
office at 677 Broadway, Albany, New York 12207 (“FA”) and Lehman Brothers
Holdings Inc., a Delaware corporation having an office at 745 Seventh Avenue,
New York, New York 10019 (“Lehman”).




W I T N E S S E T H

WHEREAS, by Agreement of Lease dated as of December 22, 1989 (as amended, the
“PwC Lease”) between 1301 Properties Owner, L.L.C. (successor in interest to
Tishman Speyer Trammell Crow Limited Partnership) (“Landlord”) and the
predecessor-in-interest of PricewaterhouseCoopers LLP (“PwC”), PwC leased from
Landlord certain premises (the “PwC Premises”) in the building (the “Building”)
located at 1301 Avenue of the Americas, New York, New York;

WHEREAS, PwC then subleased a portion of the PwC Premises to Deutsche Bank AG,
New York Branch (“DB”) pursuant to that certain Agreement of Sublease dated
September 19, 1996, (the “DB Sublease”), made by and between PwC, as
sublandlord, and DB, as subtenant, with respect to the entire rentable area of
the 8th and 9th floors of the Building (the "DB Sublet Premises");

WHEREAS, DB then sub-subleased a portion of the DB Sublet Premises consisting of
the entire rentable area of the 9th floor of the Building (“FA Premises”) to
First Albany Capital, Inc., a New York corporation (“FAC”) pursuant to an
Agreement of Sublease dated April 6, 2005, as amended by that certain First
Amendment to sublease dated May 18, 2005, as consented to by the certain
Landlord Consent to Sub-Sublease dated May 18, 2005 among DB, FAC, Landlord and
PwC, which sublease FAC then assigned to FA pursuant to that certain Assignment
and Assumption effective as of July 1, 2005, between FAC, as assignor, and FA,
as assignee (collectively, “FA Sublease”);

WHEREAS, FA and Lehman previously entered into a License Agreement dated as of
March 31, 2006, and a consent thereto of even date therewith among Landlord,
PwC, DB, FA and Lehman (collectively, the “License”), so that Lehman could enter
the FA Premises to perform certain demolition work in advance of finalizing the
Lehman Sublease (defined below);

WHEREAS, simultaneously with the execution hereof, DB and FA are entering into a
Surrender Agreement (“Surrender Agreement”) pursuant to which the FA Sublease
shall be terminated subject to the terms and conditions set forth in such
Surrender Agreement;

WHEREAS, simultaneously with the execution hereof, DB and Lehman are entering
into a new sub-sublease agreement pursuant to which DB shall sub-sublease the
entire FA Premises to Lehman (the “Lehman Sublease”); and

WHEREAS, in connection with the foregoing transactions, Lehman and FA seek to
memorialize the agreements and covenants set forth herein.

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants,
conditions and agreements hereinafter contained, do hereby agree as follows:

Article I

FA Representations and Indemnity

Section 1.1.  The parties acknowledge that Lehman currently has possession of
the FA Premises pursuant to the License.  On the latest to occur of (a) the
commencement date of the Lehman Sublease, which commencement shall be the first
date that DB has received the written consent (“2006 Consent”) to the Lehman
Sublease and the Surrender Agreement from Landlord and PwC in the form attached
to the Lehman Sublease and which consent shall have been executed and agreed to
by Lehman, FA and FAC, (b) Lehman’s execution and delivery to DB of a letter
confirming that the Lehman Sublease has commenced and is in full force and
effect, and (c) a fully executed copy of the 2006 Consent and a copy of the
Lehman Sublease commencement date confirmation letter shall have been sent to FA
(the latest of (a), (b) and (c), the “Surrender Date”), the License shall
automatically terminate, FA shall surrender the FA Premises pursuant to the
Surrender Agreement and FA shall surrender to Lehman all keys, key cards and/or
access codes in FA’s possession with respect to the FA Premises.   FA hereby
indemnifies Lehman and holds Lehman harmless from and against any and all costs,
claims, losses, damages, expenses, and liabilities (including, without
limitation, reasonable attorneys’ fees and disbursements) that Lehman may suffer
or to which it may become subject by reason of FA’s failure to comply with the
provisions of this Section 1.1 on the Surrender Date.

Section 1.2.  Subject to Sections 1.3 and 1.4, Lehman agrees to accept the FA
Premises in its “as is, where is and with all faults” condition.  FA
acknowledges that any existing personal property, furniture, fixtures and
equipment of FA in the FA Premises on the date hereof (the “Property”) in its
“as is, where is and with all faults” condition shall be deemed to have been
conveyed to Lehman.  The Property is being transferred to Lehman free and clear
of any liens or encumbrances.  Without limiting the foregoing, any Property may
be retained by Lehman as its property or may be disposed of in such manner as
Lehman may see fit.

Section 1.3.  FA represents and warrants to Lehman that (a) FA has fully paid
any and all contractors, suppliers, materialmen, vendors and other third parties
that were involved in the performance of FA’s initial fit-out work with respect
to the FA Premises or Building (or any other work or activities engaged in by or
on behalf of FA therein), (b) FA has fully performed any and all obligations FA
was to perform on or prior to the date hereof under the FA Sublease, the
Surrender Agreement and any and all other documents executed in connection with
either of the foregoing (including, without limitation, PwC’s and/or Landlord’s
consent(s) to the foregoing), and (c) to FA’s knowledge, no party other than DB
and, under the License and Lehman Sublease, Lehman has any rights to the FA
Premises other than as granted herein (and other than Landlord, PwC under the
PwC Lease and DB under the DB Sublease) ((a) through (c), the “FA
Representations”).

Section 1.4.  FA hereby indemnifies and holds Lehman harmless from and against
any and all costs, claims, losses, damages, expenses, and liabilities
(including, without limitation, reasonable attorneys’ fees and disbursements)
which it may suffer or to which it may become subject by reason of (a) FA’s
breach of the FA Representations, (b) claims made by DB for collection from
Lehman as to (i) any obligation of FA as to mechanics liens which may be filed
either before, on or after March 31, 2006 (the “Commencement Date of the
License”) as to or arising out of FA’s work or other alterations in the FA
Premises or Building performed by or on behalf of FA on or before the
Commencement Date of the License, (ii) unpaid or unfulfilled monetary
obligations of FA under the FA Sublease, which arose or accrued through the
Commencement Date of the License, which amounts shall include, without
limitation (A) the Escalation Charges (as defined in the FA Sublease) for the
period from January 1, 2006 through the Commencement Date of the License
pursuant to Article 5 of the FA Sublease, (B) charges for overtime HVAC service
and charges for condenser water for the period from June 7, 2005 through the
Commencement Date of the License, (C) charges for any tap-ins occurring from and
after June 7, 2005 through the Commencement Date of the License, (D) freight
elevator, work order and other service charges accruing from and after June 7,
2005 through the Commencement Date of the License and (E) charges for
electricity for the period from June 7, 2005 through the Commencement Date of
the License, and/or (c) claims otherwise made by DB against Lehman with respect
to (I) the FA Premises (under the Lehman Sublease or otherwise) that relate to
the period prior to the Commencement Date of the License or (II) any actions,
activities, work or requests for additional services (not at the request of
Lehman) of FA with respect to the FA Premises engaged in after the Commencement
Date of the License.  This indemnification shall survive indefinitely.
 Notwithstanding the foregoing provisions of this Section 1.4, FA’s
indemnification described herein shall not cover any claims, liabilities, costs
or expenses that may have arisen from the acts of Lehman or any of its agents or
representatives under the License or in violation thereof, or otherwise in
connection with Lehman’s use or occupancy of the FA Premises; it being
understood that Lehman shall be solely responsible for such claims, liabilities,
costs and expenses to the extent provided for in the License.  

Section 1.5.  Lehman agrees that the indemnifications set forth in this Article
I shall be FA’s sole liability to Lehman in connection with the transaction
contemplated by this Agreement.

Section 1.6.  Lehman hereby indemnifies and holds FA harmless from and against
any and all costs, claims, losses, damages, expenses, and liability (including,
without limitation, reasonable attorneys’ fees and disbursements) which it may
suffer or to which it may become subject by reason of matters with respect to
the FA Premises first arising or accruing after the Commencement Date of the
License (except to the extent such amounts are covered by the indemnity set
forth in Section 1.4 above, in which case such amounts shall be borne solely by
FA).  This indemnification shall survive indefinitely.

Section 1.7.  Notwithstanding anything to the contrary contained herein, this
Agreement shall not be effective until the Surrender Date.

Article II

Lehman’s Payment

Section 2.1.  In consideration of the foregoing, Lehman has, simultaneously with
the execution hereof, funded to FA by wire transfer of funds the sum of
$3,746,000.00, plus $30,329.00 in accrued charges for legal services incurred by
FA in connection with the negotiation and execution of the License.  Lehman
shall be responsible for any additional legal fees incurred by FA in connection
with the License that may not have yet been accounted for; such additional sums
shall be paid to FA promptly upon Lehman’s receipt of reasonably satisfactory
backup documentation with respect thereto.  Similarly, Lehman shall remain
responsible for any sums it has covenanted to pay to FA under the terms of the
License that accrued prior to the date hereof, whether same may be payable now
or may hereafter become payable.  

Section 2.2.  (a)  FA acknowledges that Lehman has paid fixed rent in advance
through April 30, 2006 pursuant to the terms of the License, and that FA has
paid fixed rent in advance under the FA Sublease through April 30, 2006.  If the
Surrender Date is not on the last day of a calendar month, the fixed rent paid
by FA under the FA Sublease in respect of the FA Premises from and including the
Surrender Date to and including the last day of the calendar month in which the
Surrender Date occurs shall be applied by DB in full satisfaction of fixed rent
due for such period under the Lehman Sublease, and FA shall retain the
equivalent amount of fixed rent received from Lehman under the License as
reimbursement for overpayment of fixed rent from FA to DB.  Notwithstanding
anything to the contrary contained in the License, FA shall not have any
obligation to reimburse such overpayment of fixed rent under the License to
Lehman, so long as DB recognizes FA’s payment of FA Sublease rent through April
30, 2006 as constituting full satisfaction of Lehman’s obligation to fund fixed
rent through April 30, 2006 under the Lehman Sublease.  

(b)

For illustration purposes, the parties agree that rent shall be allocated in
accordance with the following scenario, to be adjusted as appropriate to address
the actual facts and circumstances:

(i)

In the event FA has paid April Fixed Rent (as defined in the FA Sublease) in
advance through April 30, 2006 in the amount of $172,150.00, Lehman has paid
April rent in advance through April 30, 2006 under the License in the amount of
$172,150.00, and the Surrender Date is April 15, 2006:

(ii)

DB shall apply FA’s overpayment of Fixed Rent in the amount of $86,075.00 in
full satisfaction of rent owed by Lehman under the Lehman Sublease.  

(iii)

FA shall not have any obligation to refund any portion of rent paid by Lehman
under the License and attributable to the period from and after the Surrender
Date, but shall instead retain such overpayment in the amount of $86,075.00 as
reimbursement for amounts paid by FA to DB attributable to the same period.

Section 2.3.  Lehman and FA each hereby acknowledge and agree that each party
will pay its own costs incurred in connection with the transaction contemplated
by this Agreement and the Surrender Agreement, except that Lehman shall also be
responsible for all costs incurred by FA, Landlord, PwC, and DB in connection
with the License and related consent, and all other amounts payable by Lehman
pursuant to the License.

Article III

Miscellaneous

Section 3.1.  This Agreement shall not be binding upon FA or Lehman unless and
until FA and Lehman have executed and unconditionally delivered a fully executed
copy of this Agreement to each other.  This Agreement may be executed in
counterparts, it being understood that such counterparts, taken together, shall
constitute one and the same agreement.

Section 3.2.  This Agreement contains the entire agreement between the parties
and supersedes all prior understandings, if any, with respect thereto.  This
Agreement shall not be modified, changed, or supplemented, except by a written
instrument executed by both parties.

Section 3.3.  If any term, covenant, condition or provision of this Agreement,
or the application thereof to any person or circumstance, shall ever be held to
be invalid or unenforceable, then in each such event the remainder of this
Agreement or the application of such term, covenant, condition or provision to
any other Person or any other circumstance (other than those as to which it
shall be invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

Section 3.4.  Neither party shall have liability for any indirect,
consequential, special or punitive damages suffered by the other party.

Section 3.5.  Subject to the terms of this Section 3.5, FA and Lehman shall each
keep confidential the terms of this Agreement.  FA and Lehman shall each have
the right to make disclosures of the terms of this Agreement (i) to the extent
required by applicable law as determined in the sole opinion of such party’s
counsel and (ii) to the extent reasonably required to enforce such party's
rights hereunder.  

Section 3.6.  Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural and vice versa.

Section 3.7.  Time shall be of the essence of this Agreement and of each
provision hereof.

Section 3.8.  The captions assigned to provisions of this Agreement are for
convenience only and shall be disregarded in construing this Agreement.

Section 3.9.  The terms "herein", "hereby", "hereunder", "hereof",
"hereinbefore", "hereinafter" and other equivalent words refer to this Agreement
and not solely to the particular portion hereof in which any such word is used.
 All references herein to particular Articles, Sections or paragraphs are
references to Articles, Sections or paragraphs of this Agreement.  The term
"including" shall be deemed to mean "including, without limitation."

Section 3.10.  This Agreement is not intended to, and shall not, create a
partnership or joint venture among the parties, and no party to this Agreement
shall have the power or authority to bind any other party except as explicitly
provided in this Agreement.

Section 3.11.  This Agreement shall be binding upon and shall inure to the
benefit of the parties and their respective heirs, successors, and permitted
assigns.

Section 3.12.  Any forbearance by a party to this Agreement in exercising any
right or remedy given under this Agreement or existing at law or in equity shall
not constitute a waiver of or preclude the exercise of that or any other right
or remedy.

Section 3.13.  No person not a party hereto is intended to be a third party
beneficiary of this Agreement.

Section 3.14.  Each of the parties hereto hereby represents and warrants to the
other that it has dealt with no broker or finder in the negotiation or
consummation of this Agreement except CB Richard Ellis, Inc. and Cushman &
Wakefield (the “Brokers”) and each party hereby indemnifies and holds the other
party harmless from and against any and all costs, claims, losses, damages,
expenses, and liabilities (including, without limitation, reasonable attorneys’
fees and disbursements) from any claims for brokerage commissions or similar
fees claimed by any person or entity arising as result of the acts or omissions
of the indemnifying party or its agent.  Each of the parties shall pay brokerage
commissions to the Broker that represented them in the transaction contemplated
herein, to the extent the same are owed, pursuant to separate agreements.  This
Section shall survive the termination of this Agreement.

Section 3.15.  Any bills, statements, consents, notices, demands, requests or
other communications (excluding regular monthly bills or additional rent
statements, which may be hand delivered or sent by regular mail, to the
addresses set forth herein) given or required to be given under this Agreement
shall be in writing and shall be deemed sufficiently given or rendered if
delivered by hand (against a signed receipt) or if sent by certified mail
(return receipt requested) or if sent by reputable overnight delivery service
(such as FedEx), in each case addressed to:

FA:

FIRST ALBANY COMPANIES INC.

677 Broadway

Albany, New York  12207

Attention: Counsel




with a copy to:




Dechert LLP

30 Rockefeller Center, 45th Floor

New York, NY 10012

Attention: Charles Weissman, Esq.




Lehman:

Lehman Brothers Holdings Inc.

745 Seventh Avenue, 29th Floor

New York, New York 10019

Attention:

Director of Leasing

Beth E. Anisman




with a copy to:




Willkie Farr & Gallagher LLP

787 7th Avenue

New York, New York 10019

Attention: Steven D. Klein







Section 3.16.  FA hereby represents and warrants to Lehman that (i) FA is duly
organized and validly existing in good standing under the laws of the State of
New York, and possesses all material licenses and authorizations necessary to
carry on its business as the same affect FA’s ability to fulfill its obligations
under this Agreement, (ii) FA has full power and authority to carry on its
business, enter into this Agreement and consummate the transaction contemplated
hereby, (iii) the individual executing and delivering this Agreement on FA's
behalf has been duly authorized to do so, (iv) this Agreement has been duly
executed and delivered by FA, (v) this Agreement constitutes a valid, legal,
binding and enforceable obligation of FA (subject to bankruptcy, insolvency or
creditor rights laws generally, and principles of equity generally), (vi) the
execution, delivery and performance of this Agreement by FA will not cause or
constitute a default under the organizational documents of FA or any material
agreement and or otherwise materially and adversely affect the performance of
FA's obligations thereunder, (vii) the execution, delivery and performance of
this Agreement by FA does not violate any applicable law or legal requirement,
(viii) all consents, approvals, authorizations, orders or filings of or with any
court or governmental agency or body, if any, required on the part of FA for the
execution, delivery and performance of this Agreement have been obtained or
made, and (ix) there is no pending action, suit or proceeding, arbitration or
governmental investigation against FA, an adverse outcome of which would
disallow FA's performance of its obligations under this Agreement.

Section 3.17.  Lehman hereby represents and warrants to FA that (i) Lehman is
duly organized and validly existing in good standing under the laws of the State
of Delaware, and possesses all material licenses and authorizations necessary to
carry on its business as the same affect Lehman’s ability to fulfill its
obligations under this Agreement, (ii) Lehman has full power and authority to
carry on its business, enter into this Agreement and consummate the transaction
contemplated hereby, (iii) the individual executing and delivering this
Agreement on Lehman's behalf has been duly authorized to do so, (iv) this
Agreement has been duly executed and delivered by Lehman, (v) this Agreement
constitutes a valid, legal, binding and enforceable obligation of Lehman
(subject to bankruptcy, insolvency or creditor rights laws generally, and
principles of equity generally), (vi) the execution, delivery and performance of
this Agreement by Lehman will not cause or constitute a default under the
organizational documents of Lehman or any material agreement and or otherwise
materially and adversely affect the performance of Lehman's obligations
thereunder, (vii) the execution, delivery and performance of this Agreement by
Lehman does not violate any applicable law or legal requirement, (viii) all
consents, approvals, authorizations, orders or filings of or with any court or
governmental agency or body, if any, required on the part of Lehman for the
execution, delivery and performance of this Agreement have been obtained or
made, and (ix) there is no pending action, suit or proceeding, arbitration or
governmental investigation against Lehman, an adverse outcome of which would
disallow Lehman's performance of its obligations under this Agreement.

Section 3.18.  In the event of a dispute between the parties hereto which leads
to institution of litigation, the party thereto which substantially prevails
shall be entitled to reimbursement from the losing party of its reasonable
attorneys' fees and expenses at both trial and appellate levels.

Section 3.19.  For the purposes of this Agreement, "Person" or "person" shall
mean any natural person or persons, a partnership, a limited liability company,
a corporation and any other form of business or legal association or entity.

[signatures on next page]















IN WITNESS WHEREOF, FA and Lehman have duly executed this Agreement as of the
day and year first written above.

FA:

FIRST ALBANY COMPANIES INC.

By:

/S/Paul W. Kutey

Name:  Paul W. Kutey
Title:    Chief Financial Officer




LEHMAN:

LEHMAN BROTHERS HOLDINGS INC.

By:

/S/Mark Marcucci

Name:  Mark Marcucci
Title:    Vice President








